         Case 17-33550 Document 1513 Filed in TXSB on 02/14/19 Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


In re:                                        Chapter 11

                                              Case No. 17-33550
IGNITE RESTAURANT GROUP, et al.,
                                              (Jointly Administered)
                           Debtors.




                   NOTICE OF RESET HEARING ON MOTION
            OF JEFFREY M. IVEY FOR RELIEF FROM THE AUTOMATIC
         STAY AND PLAN INJUNCTION AND EXTENSION OF ANSWER DATE
                        [Related to Docket Nos. 1478, 1499]


         PLEASE TAKE NOTICE THAT on November 30, 2018, Movant Jeffrey M. Ivey

filed and served a Motion for Relief from Stay and Plan Injunction, and that the hearing on said

Motion was set for December 28, 2018 at 10:00 a.m., CST and then reset for February 13, 2019

at 3:00 p.m., CST.

         PLEASE TAKE FURTHER NOTICE THAT counsel for Movant, counsel for the

Liquidating Trustee and counsel for the GUC Trust have agreed to reset the hearing on the

Motion to March 25, 2019 at 9:30 a.m. CST before the Honorable David R. Jones, 515 Rusk

Street, Courtroom 400, Houston, Texas.

         PLEASE TAKE FURTHER NOTICE THAT the parties have agreed to extend the

time for the Liquidating Trustee, the GUC Trust or any other interested party to file an answer

or response to the Motion to and including March 18, 2019.



                                               1
33720164.v1
Case 17-33550 Document 1513 Filed in TXSB on 02/14/19 Page 2 of 3




Dated: February 14, 2019

                                    Kessler Collins P.C.

                                    By: /s/ Joseph H. Lemkin
                                    Howard C. Rubin
                                    State Bar No. 17361400
                                    2100 Ross Avenue, Suite 750
                                    Dallas, Texas 75201
                                    (214) 379-0722 (direct)
                                    (214) 373-4714 (Facsimile)
                                    hrubin@kesslercollins.com

                                    and

                                    STARK & STARK
                                    A Professional Corporation
                                    Thomas S. Onder
                                    Joseph H. Lemkin
                                    993 Lenox Drive
                                    Lawrenceville, NJ 08648
                                    (609) 219-7458 (direct)
                                    (609) 896-9060 (main)
                                    (609) 895-7395 (facsimile)

                                    Attorneys for Movant Jeffrey Ivey




                                2
        Case 17-33550 Document 1513 Filed in TXSB on 02/14/19 Page 3 of 3




KING & SPALDING LLP


By: /s/ Edward L. Ripley
Edward L. Ripley (Texas Bar No. 16935950)
1100 Louisiana Street, Suite 4000
Houston, Texas 77002
Telephone: 713-751-3200
Facsimile: 713-751-3290
Email: ERipley@kslaw.com

-and-

Sarah R. Borders (admitted pro hac vice)
Jeffrey R. Dutson (admitted pro hac vice)
1180 Peachtree Street, NE
Atlanta, Georgia 30309
Telephone: 404-572-4600
Email: SBorders@kslaw.com
        JDutson@kslaw.com

Counsel for the Liquidation Trustee




                                            3
